Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Reconsideration/Other
In response to the rejection of claims 11-16 and 18-24 under 102(a)(1) as anticipated by art of record Draghi, Applicant argues that independent claim 11 “recites inter alia, that only a part of the airfoil coating of the turbine blade is removed in a region of the repair surface (produced by removing the blade tip armor plating of the turbine blade at least in a region of the damaged blade tip) while preserving a part of the blade airfoil coating separated from the repair surface.”  As such, Applicant further argues that DRAGHI neither teaches nor suggests removing not the entire airfoil coating but only a
part of the airfoil coating (i.e., only a part of the aluminum oxide layer (14) and the ceramic top coat (16)), let alone only a part of the airfoil coating in a region of the repair surface, nor do the passages of DRAGHI specifically relied upon by the Examiner in this regard contain any disclosure to this effect. For example, according to col. 4, lines 6-19, DRAGHI states inter alia, that “the ceramic top coat 16 and aluminum oxide layer 14 are removed from the blade 18 using any conventional method that does not also remove the metallic bond coat 12” and that “[a]fter the ceramic top coat 16 and aluminum oxide layer 14 are removed, the blade 18 is inspected to ensure that sufficient bond coat 12 remains to perform the repair of the present invention.”
Applicant further argues that based on the examiner’s assumption that Draghi teaches the claimed airfoil coating to consist of three layers (12) (14) and (16), then 
the claim 11 phrase “removing only a part of the airfoil coating of the turbine blade in a region of the repair surface while preserving a part of the airfoil coating separated from the repair surface” would mean that the part of the airfoil coating that is removed in a region of the repair surface consists of the layers (16) and (14) (layer (12) staying behind, i.e., the airfoil coating being only partially removed) and consequently, that the part of the airfoil coating that is separated from the repair surface and is preserved (not removed) also comprises the layers (16) and (14) (plus layer (12)). Further, if only layer (12) were considered to be the only part of the airfoil coating that is preserved, it could not at the same time be the part of the airfoil coating which is not removed in a region of the repair surface (otherwise there would be no difference between layer (12) in a region of the repair surface and layer (12) separated from the repair surface, because “not removed” and “preserved” are the same).  In other words, the interpretation proposed by the Examiner requires that layers (16) and (14) of the airfoil coating are not completely removed, contrary to what is explicitly disclosed in DRAGHI (as acknowledged by the Examiner).” (see Remarks, page 3, 1st full paragraph).
The examiner respectfully disagrees with all above arguments.  The examiner still maintains the position that the three layer coating (12, 14, 16) taught by Draghi teaches on the claimed airfoil coating.  However, Draghi repeatedly teaches that once the layers (14) and (16) are removed (for sake of argument let’s say completely removed) there is a possibility that the bond coat (12) may be partially removed or completely removed in certain areas and regions of the specific part being repaired. nd full paragraph).   As such, considering broadest reasonable claim interpretation, the repair process taught by Draghi could include two surfaces with the first surface (repair surface which is near the tip 20 of the blade 18) having all of its layers (14) and (16) removed while some part(s) of layer (12) is removed and some part(s) remains (which reads on the claimed “removing only a part of the airfoil coating in the region of repair surface”) and the second surface (a part separated from the tip toward the platform 6) which would include the part of blade that has both layers (14) and (16) removed but not all of the layer (12) is removed (which reads on the claimed “while preserving a part of the airfoil coating separated from the repair surface).
Applicant further argues that Draghi also fails to teach or suggest removing a blade tip armor plating of a turbine blade before an airfoil coating consisting of layer (14) and (16) is removed (i.e., that a repair surface is created by removing material from the blade tip before any airfoil coating is (partially) removed (Remarks, page 4, paragraph 2).  The examiner respectfully disagrees with this argument.  In response, it is noted that the features upon which applicant relies (i.e., removing a blade tip armor plating of a turbine before an airfoil coating) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is noted that lines 4-5 and of claim 1 seem to recite two distinct steps of one requiring the removal of the blade armor plating and the second requiring producing a repair surface.  In addition, the examiner sees no temporal order in claim 1 construction.  It seems that one can form a repair surface (damaged area in need of repair is considered as repair surface) first and then in no particular order remove the blade tip armor plating and remove a part of the airfoil coating from the repair surface.
In summary, the examiner maintains the rejection of claims 11-16 and 18-24 as anticipated by Draghi et al., and rejection of claims 17 and 27-32 over Draghi et al. and alternative rejection of claims 20 and 24 over Draghi et al. in view of Kumar et al. and Woodard et al., respectively, as outlined in the Final office action mailed on 06/11/2021.


/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                             08/30/2021